                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  TONY FISHER,
                                                   Civil Action No. 18-16793 (RBK) (AMD)
              Plaintiff,

  v.
                                                             OPINION AND ORDER
  JORDAN HOLLINGSWORTH, et al.,

              Defendants.


KUGLER, District Judge:

       Plaintiff Tony Fisher, also known as Kellie Rehanna, a prisoner confined at Elkton-Federal

Correctional Institution, Elkton, Ohio, seeks to bring this civil action in forma pauperis, without

prepayment of fees or security, asserting claims pursuant to 28 U.S.C. § 1331. Upon review of

Plaintiff’s application to proceed in forma pauperis, leave to proceed in this Court without

prepayment of fees is authorized. See 28 U.S.C. § 1915.

       Plaintiff also seeks leave to file an amended complaint on a piecemeal basis. Among other

things, Plaintiff’s amended complaint seeks to replace a Defendant in a number of paragraphs and

ostensibly references, but fails to include, many of the numerous exhibits that were in the original

complaint. Plaintiff should note that when a person files an amended complaint, it replaces all

prior versions of the complaint, and the original complaint no longer performs any function in the

case. E.g., Wilson v. Martone, No. 11-5337, 2012 WL 715319, at *5 (D.N.J. Mar. 5, 2012). While

Plaintiff’s amended complaint may certainly specifically incorporate facts and allegations in the

original complaint, “the best course of action is to have Plaintiff file” an amended complaint that

is complete in itself. Id.; see, e.g., Mendez v. New Jersey State Lottery Comm’n, No. 11-6932, 2012

WL 13034339, at *1 (D.N.J. Apr. 11, 2012).
          Accordingly, the Court will grant in part Plaintiff’s motion to file an amended complaint

and direct Plaintiff to submit an all-inclusive amended complaint. This case is subject to sua

sponte screening by the Court, upon receiving Plaintiff’s all-inclusive amended complaint, the

Court will screen the new pleading in due course.

          IT IS this 15th day of January, 2019, hereby

          ORDERED that Plaintiff’s application to proceed in forma pauperis is hereby

GRANTED; and it is further

          ORDERED that Plaintiff’s motion to file an amended complaint (ECF No. 5) is hereby

GRANTED IN PART; and it is further

          ORDERED that Plaintiff shall prepare and file a comprehensive proposed amended

complaint, complete in all respects, within forty-five (45) days of this Order; and it is further

          ORDERED that Plaintiff’s request for the appointment of counsel (ECF No. 2) is

TERMINATED without prejudice pending receipt of Plaintiff’s amended pleading; and it is

further

          ORDERED that SUMMONS SHALL NOT ISSUE, at this time, as the Court’s sua sponte

screening has not yet been completed; and it is further

          ORDERED that the time to serve process under FED. R. CIV. P. 4(m) is hereby extended

to the date 90 days after the Court permits the pleading to proceed; and it is further

          ORDERED that, pursuant to 28 U.S.C. § 1915(b) and for purposes of account deduction

only, the Clerk shall serve a copy of this Order by regular mail upon the United States Attorney

for the District of New Jersey and the warden of Elkton-Federal Correctional Institution; and it is

further




                                                  2
        ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this Order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

the outcome of the litigation, meaning that if the Court dismisses the case as a result of its sua

sponte screening, or Plaintiff’s case is otherwise administratively terminated or closed, § 1915

does not suspend installment payments of the filing fee or permit refund to the prisoner of the

filing fee, or any part of it, that has already been paid; and it is further

        ORDERED that pursuant to Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA; i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

        ORDERED that pursuant to 28 U.S.C. § 1915(b)(2), in each month that the amount in

Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct from

Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the preceding

month’s income credited to Plaintiff’s account, in accordance with Bruce, until the $350.00 filing

fee is paid. Each payment shall reference the civil docket numbers of the actions to which the

payment should be credited; and it is finally

        ORDERED that the Clerk of the Court shall send a copy of this Opinion and Order to

Plaintiff by regular U.S. mail.

                                                          s/Robert B. Kugler
                                                         ROBERT B. KUGLER
                                                         United States District Judge



                                                    3
